Citation Nr: 0912402	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service between March 1943 and June 
1945. He died in July 2004 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to establish that service connection 
is warranted for the Veteran's cause of death.  Under 38 
C.F.R. § 3.159(c)(1), VA has a duty to assist an appellant by 
making reasonable efforts to help her obtain records not in 
the custody of a federal department or agency, including 
private medical care providers. In this case, the appellant 
has testified at a Board hearing that she ordered an autopsy 
to be performed on her husband prior to his cremation.  See 
Board hearing transcript at page 12.  A thorough review of 
the claims folder reveals that there is no autopsy report of 
record.  The only medical document relating to the Veteran's 
death, particularly its cause, is the July 2004 Certificate 
of Death.  Further questioning of the appellant at the 
hearing established that she had not likely been provided a 
copy of the autopsy report.  Also, a review of the 
Certificate of Death shows that the Veteran is noted to have 
died in the emergency room at Memorial Hospital West, 
Pembrooke Pines, Florida, in Broward County.  In order to 
ensure that VA's duty to assist the appellant under 38 C.F.R. 
§ 3.159(c)(1) is met, VA must obtain fully executed 
authorizations to obtain records from both Memorial Hospital 
West and the Broward County Coroner's Office.  Once those 
documents are received, VA must make attempts to obtain both 
the emergency records from the hospital at the time of the 
Veteran's death, and the autopsy report.  This matter must be 
remanded in order to achieve these results.

Also, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim for 
service connection for the cause of the Veteran's death, the 
United States Court of Appeal for Veterans Claims (CAVC) has 
held that section 5103(a) notice must be tailored to the 
claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007). The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Id.

In this case, the Veteran was service connected for anxiety 
at the time of his death.  To date, VA has not provided the 
appellant with notice consistent with the CAVC's holding in 
Hupp. There has been no notice of the conditions for which 
the Veteran was service connected, or discussion of the 
specific evidence and information required to establish the 
appellant's claim. This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim. The 
notice should include (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected. The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining fully executed authorizations to 
obtain records from any relevant private 
treatment facility, including but not 
limited to both terminal records from the 
Memorial Hospital West Emergency Room, and 
the autopsy report from the Broward County 
Coroner's Office. Obtain all relevant 
records and associate them with the claims 
folder.  If the records are unable to be 
obtained, all requests and negative 
responses should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




